Name: 2014/690/EU: Commission Implementing Decision of 30 September 2014 repealing Decision 2006/464/EC on provisional emergency measures to prevent the introduction into and the spread within the Community of Dryocosmus kuriphilus Yasumatsu (notified under document C(2014) 6566)
 Type: Decision_IMPL
 Subject Matter: international trade;  trade;  forestry;  agricultural activity;  environmental policy;  natural environment;  agricultural policy
 Date Published: 2014-10-02

 2.10.2014 EN Official Journal of the European Union L 288/5 COMMISSION IMPLEMENTING DECISION of 30 September 2014 repealing Decision 2006/464/EC on provisional emergency measures to prevent the introduction into and the spread within the Community of Dryocosmus kuriphilus Yasumatsu (notified under document C(2014) 6566) (2014/690/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) The measures set out by Commission Decision 2006/464/EC (2) did not prevent the spread of Dryocosmus kuriphilus Yasumatsu (oriental chestnut gall wasp) as appears from the yearly surveys carried out by the Member States pursuant to that Decision. Those surveys further show that Dryocosmus kuriphilus Yasumatsu is widely spread in a large part of its potential area of establishment within the Union territory. In addition, the conditions for movement of susceptible plants set out in Decision 2006/464/EC are not feasible and appropriate for that large part of the Union territory. (2) Decision 2006/464/EC should therefore be repealed. (3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/464/EC is repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 September 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Decision 2006/464/EC of 27 June 2006 on provisional emergency measures to prevent the introduction into and the spread within the Community of Dryocosmus kuriphilus Yasumatsu (OJ L 183, 5.7.2006, p. 29).